Citation Nr: 1130584	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  04-35 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected compression fracture of L1 with fusion from T10 through L4.  

2.  Entitlement to extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) for compression fracture of L1 with fusion from T10 through L4.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to December 1991.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the RO.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2005.  The transcript has been obtained and associated with the claims folder.  

The Board remanded the case to the RO in January 2006 and February 2007 for additional development of the record.  

By an Order, dated in April 2009, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion, vacating a December 2007 Decision of the Board that denied an increased rating in excess of 50 percent for the service-connected compression fracture of L1 with fusion from T10 through L4 and remanded the matter to the Board for further action.  

The Board remanded the case to the RO for further development in February 2010.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

 A review of the record shows that the Veteran receives medical treatment from the VA healthcare system for the service-connected compression fracture of L1 with fusion from T10 through L4.  The claims file only includes records from that facility dated up to August 2005.  

The RO should make an attempt to obtain copies of any outstanding VA treatment records referable to treatment for the service-connected thoracolumbar spine disability dated since August 2005.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Board finds that the matter of extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) for compression fracture of L1 with fusion from T10 through L4 is inextricably intertwined with the claim for increase and that they should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, a decision on the extraschedular rating claim is deferred pending resolution of the claim for an increased rating.  

Accordingly, the case is REMANDED to the RO for the following action:

1.   The RO should take all indicated action to obtain all records of the Veteran's treatment for the thoracolumbar spine disability since August 2005 from the VA healthcare system in South Carolina.  If no such records are available, this should be so reported in the record.  

The Veteran also should be notified that he may submit additional medical evidence or treatment records to support his claim.

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


